Bell, J.
(After stating the foregoing facts.) In Western & Atlantic Railroad Co. v. Beason, 112 Ga. 553 (2) (37 S. E. 863), it was held that the real test as to whether declarations are admissible as a part of the res gestse is, were they “a part of the occurrence to which they relate, or were they a mere narrative concerning something which had fully taken place and had therefore become a thing of the past.” In Atlanta, K. & N. R. Co. v. Gardner, 122 Ga. 82 (11) (49 S. E. 818), the Supreme Court held that on the trial of an action for damages for personal injuries, “complaints made by the plaintiff to her attending physician of pains in designated portions of her body were not admissible in evidence in her favor, unless made under such circumstances as to be equivalent to spontaneous and involuntary exclamations or outcries, groans, convulsive movements, and other physical manifes*661tations of present pain and suffering.” (Italics ours.) See also Southern Ry. Co. v. Brown, 126 Ga. 1 (2) (54 S. E. 911); Georgia Ry. & Electric Co. v. Gilleland, 133 Ga. 621 (2) (66 S. E. 944). In the instant case the testimony of physicians as to the employee’s condition and to the fact that he was suffering from hernia, and that it was of recent origin, was not hearsay, and we do not understand that the commission so denominated it. What the commission did hold was that the statements made by the employee to Dr. Jones, to the effect that he had suffered, an injury in a particular way several hours before, was hearsay, and in this the commission was right. They were merely narrative and descriptive of an alleged past occurrence, of which they were in no sense a part. The same is also true of what the employee said to Collins. Furthermore, there should be other proof of the main or principal fact (which in the instant case was the alleged accident or injury while the employee was handling the cloth), before the declaration can be considered as a part of such fact. “It is proceeding in a circle to use the declarations as proof of facts necessary to constitute the declarations a part of the res gestae.” 22 Corpus Juris, 449, § 536.
Counsel for plaintiff in error says that “Just as every wrong has its remedy in the law, every fact should be capable of some legal proof.” But in the juridical sense the court can not know that the fact exists until there is proof of it. The statement of counsel would illogically assume its existence in order to let in the proof, whereas the proof should come first. Otherwise, there is no fact to deal with. Hearsay is without probative value. Eastlick v. Southern Ry. Co., 116 Ga. 48 (42 S. E. 499).
It is necessary, before compensation may be allowed for hernia, that the claimant definitely prove, among other things, that there was an injury which resulted therein. See paragraph e, § 2, of the workmen’s compensation act; Ga. L. 1920, p. 167. There was no evidence in this case, outside of hearsay, that the employee suffered any injury whatever. The industrial commission committed no error in its rulings or in rendering the judgment complained of. Indeed, its findings appear to have been demanded under the record. It is not necessary to determine at this time what would constitute an injury as distinguished from the hernia itself, since, in the present case, there was no competent evidence of anything *662in the nature of such injury. The judge of the superior court properly denied the appeal.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.